C. A. 9th Cir. Motion of American Medical Association et al. for leave to file a brief as amici curiae granted. Certiorari granted. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, November 12, 1996. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 10, 1996. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, December 27, 1996. This Court’s Rule 29.2 does not apply. Case is set for oral argument in tandem with No. 95-1858, Vacco, Attorney General of New York, et al. v. Quill et al., supra, p. 1055.